Citation Nr: 1431405	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  11-07 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Whether new and material evidence has been presented to reopen a service connection claim for migraine headaches.

2.  Whether new and material evidence has been presented to reopen a service connection claim for left ear hearing loss.

3.  Whether new and material evidence has been presented to reopen a service connection claim for a bilateral eye disorder.

4.  Entitlement to a rating higher than 10 percent for the service-connected residuals of a right ankle injury, to include a right ankle disability and a surgical scar.

5.  Entitlement to a rating higher than 10 percent for service-connected hypertension.

6.  Entitlement to a rating higher than 10 percent for service-connected gastroesophageal reflux disease (GERD).

7.  Entitlement to a compensable disability rating for service-connected pseudofolliculitis barbae.

8.  Entitlement to an effective date prior to June 4, 2009 for the grant of service connection for GERD.

9.  Entitlement to an effective date prior to June 4, 2009 for the award of an increased rating for a service-connected right ankle disability.

10.  Entitlement to an effective date prior to June 4, 2009 for the award of an increased rating for service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to May 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decisions issued in December 2009 and March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board acknowledges that the March 2011 substantive appeal of all nine issues captioned in the October 2010 statement of the case was timely with regard to the March 2010 rating decision, as the substantive appeal was received within one year of notification of that decision, but untimely with regard to the December 2009 rating decision, as it was received beyond one year of notification of the rating decision and beyond 60 days of notification of the October 2010 statement of the case.  However, in December 2010, within approximately 60 days of the issuance of the October 2010 statement of the case, the Veteran submitted a request for an extension of time in which to submit his substantive appeal.  In January 2011, the RO responded to this extension request by advising the Veteran that he had until March 2011 to file a timely substantive appeal of the issues adjudicated in the October 2011 statement of the case, and the Veteran submitted his substantive appeal accordingly.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (to file a substantive appeal is not jurisdictional, and thus VA may implicitly or explicitly waive any issue of timeliness in the filing of a substantive appeal).

As the Veteran relied on an RO advisory regarding the deadline for filing his substantive appeal, and a timely substantive appeal is not jurisdictional, but rather a requirement that may be waived by the Board, the Board elects to assume jurisdiction over all issues adjudicated in the October 2010 statement of the case.   

The issues on appeal have been recharacterized to comport with the evidence of record.

Additionally, the Board acknowledges that the Veteran was denied service connection for sleep apnea in a September 2011 rating decision and that he filed a timely notice of disagreement with regard to this denial in March 2012.  However, as the Veteran subsequently expressly withdrew this notice of disagreement, as reflected in an October 2012 statement, the claim need not be remanded for the issuance of a statement of the case, per Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran failed to appear for his requested Board hearing, although advance notice was sent to his most recent address of record, and the Veteran has not asserted good cause for his failure to appear nor requested a new hearing.  Accordingly, his hearing request is deemed withdrawn.  

The increased rating claims and reopened service connection claims are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In a final October 2007 rating decision, the RO denied service connection claims for migraine headaches, left ear hearing loss, and a bilateral eye disorder.  

2.  Evidence associated with the record since the issuance of the October 2007 rating decision is both new and material.

3.  The evidence of record fails to reflect a basis for awarding an effective date prior to June 4, 2009 for the award of service connection for GERD.

4.  A March 9, 2009 VA treatment record establishes a basis for awarding an effective date for a 10 percent disability rating for service-connected hypertension.

5.  An April 27, 2009 VA treatment record establishes a basis for awarding an effective date for a 10 percent disability rating for a service-connected right ankle disability.


CONCLUSIONS OF LAW

1.  The October 2007 RO decision, which denied the Veteran's claims of service connection for migraine headaches, left ear hearing loss, and a bilateral eye disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for migraine headaches is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  New and material evidence has been submitted, and the claim of entitlement to service connection for left ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

4.  New and material evidence has been submitted, and the claim of entitlement to service connection for a bilateral eye disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

5.  The criteria for an effective date prior to June 4, 2009 for the grant of service connection for GERD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §3.400 (2013).  

6.  The criteria for an effective date of March 9, 2009 for the disability rating of 10 percent for service-connected hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125- 4.130, Diagnostic Code 5271 (2013).

7.  The criteria for an effective date of April 27, 2009 for the disability rating of 10 percent for a service-connected right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125- 4.130, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   

With regard to the Veteran's claims to reopen, the Board is granting the benefits sought on appeal, and thus no further notice or assistance to the Veteran is required.

With regard to the Veteran's claims seeking earlier effective dates, the application of the law to the undisputed facts is dispositive of this appeal.  Therefore, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Claims to Reopen

The RO denied the Veteran's service connection claims for migraine headaches, left ear hearing loss, and a bilateral eye disorder in October 2007; as the Veteran did not initiate an appeal of this decision or submit any relevant evidence within one year of the issuance of the October 2007 rating decision, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

Nevertheless, a final denial of a service connection claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision-makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Turning first to the Veteran's claim to reopen service connection for migraine headaches, as reflected in the October 2007 rating decision, the RO denied the Veteran's claim after classifying the headache disorder as a preexisting condition and finding that there was no evidence of in-service aggravation.  Newly submitted evidence reflects the Veteran's reports of increasing headache pathology and his VA emergent treatment for migraine headache episodes.  When considering this evidence reflecting his current disability with prior evidence of record, namely the Veteran's statement during his September 2007 VA examination that his migraine headaches began during service (which is presumed credible for the purpose of reopening the claim) and his documented treatment for migraine headaches during service, the new evidence is sufficient to trigger VA's duty to obtain a VA examination to determine the potential relationship between the Veteran's current migraine headaches and service.  

With regard to the Veteran's claim to reopen service connection for left ear hearing loss, the RO initially denied the Veteran's service connection claim for left ear hearing loss because the record failed to reflect evidence of a left ear hearing loss for VA purposes.  Newly submitted evidence reflects the Veteran's reports of experiencing a decrease in his left ear hearing acuity.  As the Veteran is competent to report his perception of a decrease in his hearing acuity, his statements are sufficient to trigger VA's duty to obtain examination to determine whether the Veteran currently has a left ear hearing loss disability for VA purposes, and if so, whether the hearing loss is etiologically related to service.  

With regard to the Veteran's claim to reopen service connection for a bilateral eye condition, the RO initially denied the claim because the evidence failed to establish any service-related eye disorder that is eligible for service connection.  During a  September 2007 VA ophthalmological examination, the Veteran was diagnosed with refractive errors (which are not eligible for service connection), but the examiner found no evidence of dry eyes during the examination.  Newly submitted evidence includes the Veteran's assertions that he experiences dry eyes, an observation he is competent to report, as well as VA treatment records reflecting that he has been prescribed eye drops to treat his dry eyes.  Given this evidence suggesting a current bilateral eye disability, coupled with prior evidence of record reflecting the Veteran's reports of dry eyes during service, the newly submitted evidence is sufficient to trigger VA's duty to obtain a VA examination.  

As the newly submitted evidence relates to the reasons the service connection claims were initially denied and triggers VA's duty to provide related examinations, the evidence is both new and material, and is therefore sufficient to reopen the service connection claims.  See 38 C.F.R. § 3.156(a).  The merits of the reopened claims are addressed in the remand portion of the decision, below.

Earlier Effective Date Claims

Earlier Effective Date for Award of Service Connection 

In July 2006, soon after his discharge from service became effective in May 2006, the Veteran filed a formal service connection claim for GERD, which was subsequently denied by an October 2007 rating decision.  The Veteran did not initiate an appeal of the decision or submit any relevant evidence within one year of the issuance of the October 2007 rating decision, and the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

In June 2009, the RO received the Veteran's claim to reopen service connection for GERD, and in a December 2009 rating decision, the RO granted service connection, effective June 2009.  The Veteran, through his representative, contends that he should be awarded an effective date for service connection for GERD commensurate with his initial formal service connection claim, as the record reflects his ongoing VA treatment for this condition since his discharge from service.  

An effective date for a reopened claim of entitlement to service connection can be no earlier than the date the request to reopen the claim was filed.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii).  There is no provision in either the statute or the regulations that allows for an earlier effective date based on a reopened claim unless a clear and unmistakable error was committed in a prior decision, or unless the new and material evidence resulted from receipt of additional relevant military records.  See 38 U.S.C.A. § 5110(i) (West 2002); 38 C.F.R. §§ 3.105, 3.156 (c).  

As the rating decision issued in October 2007 is final, the effective date of the grant of service connection cannot, by regulation, be earlier than the date of the Veteran's new claim for the benefit filed after the final disallowance of his earlier claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  Moreover, no additional relevant service records were associated with the claims file since the final disallowance.  38 C.F.R. § 3.156 (c).

However, as referenced above, the Veteran may overcome the finality of the October 2007 rating decision by demonstrating that the decision reflects clear and unmistakable error (CUE).  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  See Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (expressly holding that in order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set forth a three-pronged test for determining when there is clear and unmistakable error present in a prior rating decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. at 313-14. Furthermore, a claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995) (same).

The Board finds that the arguments advanced by the Veteran, through his representative, do not allege clear and unmistakable error with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  The Veteran's representative has not specifically asserted that the October 2007 rating decision was the result of clear and unmistakable error, but rather asserts that the Veteran had GERD, whose onset was during service, at the time of the issuance of the October 2007 rating decision.  However, as the September 2007 VA examiner declined to diagnose the Veteran with GERD, noting that a contemporaneous upper gastrointestinal series study had revealed normal results, the RO's decision to deny the claim based on the lack of a current diagnosis cannot be construed as the product of clear and unmistakable error.

In sum, because the October rating decision is final, and the Veteran has not established that the rating decision was the product of clear and unmistakable error, the earliest effective date that can be assigned is the date of receipt of the claim to reopen, June 4, 2009.  Thus, the award of an effective date prior to the currently assigned effective date of June 4, 2009, is not warranted.  

The preponderance of the evidence is against the claim for an earlier effective date; there is no doubt to be resolved; and an earlier effective date is not warranted.

Earlier Effective Date for Award of Increased Ratings

The effective date for an award of increased disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of claim. 38 U.S.C.A. § 5110(a); 38 C.F.R. §3.400.  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2013).

As previously established, the October 2007 rating decision that granted service connection for a right ankle disability and hypertension and assigned initial disability ratings and effective dates is final.  As such, an increased rating effective date commensurate with the date of receipt of the initial service connection claim is not warranted.

Moreover, there are no communications received prior to June 2009 that can be construed as a claim for increase.  In November 2008, the Veteran submitted an application for VA vocational rehabilitation; however, his application does not reference either his hypertension or his right ankle disability.  

However, the Veteran's VA treatment, which is of record from March 2009 (at which time he first sought VA care), includes findings establishing an increase in both disabilities.  

On March 9, 2009, the Veteran's blood pressure readings were recorded as 181/102, 145/86, and 164/114, thereby establishing a diastolic blood pressure of predominantly 100 or more, the rating criteria for a 10 percent rating pursuant to Diagnostic Code 7101.  

On April 27, 2009, the Veteran reported experiencing right ankle pain with weight bearing, and increased pain with increased activity.  The Veteran demonstrated point tenderness in the dorsal proximal area of his right foot and ankle and ambulated with an antalgic gait.  The Veteran's current 10 percent right ankle disability rating is awarded based on evidence of painful motion, and this April 2009 treatment record reflects objective evidence of painful motion.

Given that these records establish that an increase in the Veteran's hypertension and right ankle disability was factually ascertainable within one year prior to the date of his increased rating claim, on March 9, 2009 and April 27, 2009, respectively, earlier effective dates for the Veteran's increased ratings are warranted.  


ORDER

New and material evidence having been presented, the service connection claim for migraine headaches is reopened.

New and material evidence having been presented, the service connection claim for left ear hearing loss is reopened.

New and material evidence having been presented, the service connection claim for a bilateral eye disorder is reopened.

An effective date prior to June 4, 2009, for the award of service connection for GERD is denied.

An effective date of March 9, 2009 for the award of a 10 percent disability rating for hypertension is granted.

An effective date of April 27, 2009 for the award of a 10 percent disability rating for a right ankle disability is granted.


REMAND

With regard to the Veteran's reopened service connection claims, further development, as set forth below, is required to determine the potential relationship between these claimed disabilities and service.  

As to the Veteran's reopened service connection claim for migraine headaches, service treatment records reflect the Veteran's report of the onset of migraine headaches during his childhood, however, his November 1999 enlistment examination does not reflect that a headache disability was noted upon the Veteran's entrance into service.  In fact, the 1999 examination report reflects that the Veteran's "head, face, neck and scalp" and "neurologic" were both clinically evaluated as normal.  Accordingly, no headache disability was noted upon the Veteran's entrance into service and the presumption of soundness attaches.  

To overcome the presumption of soundness, VA must show both that the Veteran's disability clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated during service.  In the instant case, it is not clear that the disability "clearly and unmistakably" pre-existed service as the only evidence of this is the Veteran's reported history in 2004 of headaches "since childhood."  More importantly, the Board does not find that the Veteran's headache disability "clearly and unmistakably" was not aggravated during service in light of the multiple complaints of headaches reflected in the Veteran's service treatment records, and particularly the September 2004 service treatment record showing that the Veteran reported that the headaches had recently become more frequent and required treatment with "Excedrin."  Accordingly, the Board finds that the presumption of soundness has not been rebutted.  It follows that the question to be answered in this case is whether the Veteran has a current headache disability related to service, to include the complaints of headaches in service.  There is evidence of complaints of headaches in 2009, but there is no competent medical evidence addressing whether the Veteran has a current headache disability and, if so, if it is related to service.  Accordingly, an examination is needed to address this question.

With regard to the remaining service connection claims being remanded (left ear hearing loss and a bilateral eye disorder), there is evidence of current disabilities and the Veteran has alleged such disabilities either began in service (dry eyes) or are related to acoustic trauma in service (left ear hearing loss).  Accordingly, VA examinations are needed to address these matters.  

With regard to the Veteran's increased rating claims, the Veteran was last afforded a VA examinations to assess the severity of his service-connected right ankle disability, hypertension, and pseudofolliculitis barbae in July 2009, and he was last afforded a VA examination to assess the severity of his GERD in August 2009, all of which occurred approximately five years ago.  In recent correspondence, the Veteran's representative noted that examinations from 2009 are too old to provide current evidence of the severity of the Veteran's disabilities.  The Board agrees.  The Board acknowledges that the Veteran was afforded a VA dermatological examination in July 2011, approximately three years ago; however, the dermatological examination focused exclusively on the Veteran's lower extremities and thus does not contain and findings relevant to his claim for a higher rating for pseudofolliculitis barbae.  As such, new VA examinations are required.

Additionally, the Veteran's outstanding VA treatment records, which reflect his ongoing treatment for his service-connected disabilities, must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records created since February 2013.

2.  Schedule the Veteran for a VA orthopedic examination by an appropriate medical professional to determine the current level of severity of his service-connected right ankle disability. The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct all indicated range of motion studies and describe in detail all symptomatology associated with the Veteran's service- connected right ankle disability.

The examiner must also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right ankle.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

The examination should also include an assessment the Veteran's right ankle scar(s) related to his in-service right ankle surgical repair, including measurements of the scar(s) and whether any scar(s) are unstable, tender, deep, or cause limitation of motion.  

3.  Schedule the Veteran for a VA cardiovascular examination by an appropriate medical professional to ascertain the current severity of his service-connected hypertension.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

After soliciting the Veteran's current symptomatology, the examiner is to conduct an appropriate medical examination, to include recording the Veteran's blood pressure readings and methods of treatment for hypertension.

4.  Schedule the Veteran for a VA gastrointestinal examination by an appropriate medical professional to ascertain the current severity of his service-connected GERD.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

After soliciting the Veteran's current symptomatology and related treatment, the examiner is to conduct all indicated studies to ascertain the current severity of the Veteran's GERD.

5.  Schedule the Veteran for a VA dermatological examination by an appropriate medical professional to assess the current severity of his service-connected pseudofolliculitis barbae.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

After conducting a relevant examination of the Veteran and soliciting his current symptomatology, the examiner is to state:

What portion of the Veteran's body (i.e. 5 percent, but less than 20 percent, of the entire body; or 20 to 40 percent of the entire body) is affected by his pseudofolliculitis barbae;

What portion of the exposed areas are affected by his pseudofolliculitis barbae (i.e., at least 5 percent, but less than 20 percent, of the exposed areas affected; or 20 to 40 percent of exposed areas affected); and

Whether the Veteran requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs to treat his pseudofolliculitis barbae, and if so, how often this treatment was required (i.e., it was required for a total duration of less than six weeks during the past 12-month period; or a total duration of six weeks or more, but not constantly, during the past 12-month period).

6.  Schedule the Veteran for a VA ophthalmological  examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed eye disorder (other than refractive errors) had its onset in or is otherwise related to his active service.

The examiner should consider and discuss the clinical significance of the Veteran's in-service report of experiencing dry eyes, as reflected in a February 2006 optometric report, and his recent VA treatment for dry eyes, as reflected in 2013 VA treatment records.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Schedule the Veteran for a VA neurological examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether the Veteran has a current headache disability.  If so, the examiner should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the current headache disability is related to the Veteran's military service, to include the headaches noted in the Veteran's service treatment records.  Please note that because a headache disability was not noted when the Veteran enlisted (see 1999 enlistment examination), VA must presume that any headache disorder that manifested in service did not pre-exist service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

8.  Schedule the Veteran for a VA audiological examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed left ear hearing loss had its onset in or is otherwise related to his active service.

The examiner should consider and discuss the clinical significance of the Veteran's in-service treatment for malignant otitis externa of the left ear in June 2005 and the July 2005 audiogram indicating left ear hearing loss for VA purposes. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

9.  Finally, readjudicate the appeal.  If the full benefits sought with regard to any claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



